Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Based on the interview discussion filed on 12/29/21, Applicant’s election without traverse is acknowledged. Therefore, Examiner will exam elected claims and withdrawn claims 7-13.
Claim Objections 
Claims 6, 19 are objected to because of the following informalities:  
In claims 6, 19, “the predefined arc length is ninety degrees” are not supported by the SPEC or drawing. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ozolins (US 20100039758 A1) in view of Theis (US 20170009935 A1).
Regarding claim 1, Ozolins disclosed A computing device display mounting (abstract; fig 1-21) system, comprising: an offset bracket that includes: a display system mounting member that is configured to mount to a display stand system (at least fig 4, Examiner consider at least one of the mounting member that is configured to mount to a display stand system); and a computing device mounting member (at least fig 4, the other mounting member) that is configured to mount to a computing device; and a rotation bracket that is movably coupled to the display system mounting member on the offset bracket such that the rotation bracket is configured to rotate relative to the offset bracket (compare fig 2-6; paragraph [53]-[57]; see also fig 17-21; examiner consider the structure that is movably coupled to the display system mounting member on the offset bracket such that the rotation bracket is configured to rotate relative to the offset bracket), wherein the rotation bracket includes: at least one display mounting element that is configured to couple to a display (paragraph [53]-[57]; see also fig 17-21), wherein the movable coupling of the rotation bracket to the display system mounting computing device is mounted to the computing device mounting member and the display is coupled to the at least one display mounting element (compare fig 2-6). 
Ozolins lacks teaching: the discussed computing device mounting member (at least fig 4, the other mounting member) that is configured to mount to a computing device; and the computing device is mounted to the computing device mounting member.
Theis teaches a mounting system comprising: computing device mounting member (at least fig 4, the other mounting member) that is configured to mount to a computing device (paragraph [69]-[71]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using a computing device with display and the holding structure) and modify to previous discussed structure (modified to the primary art’s display) so as to further provide more computing features for the modified structure. 
 Regarding claim 2, modified Ozolins further disclosed a reduced-friction element that is included between the rotation bracket and the display system mounting member (paragraph [55]-[57]).
Regarding claim 3, modified Ozolins further disclosed a clamping plate that is mounted to the display system mounting member with the rotation bracket located between the clamping plate and the display mounting member and movable relative to the clamping plate and the display system mounting member (at least fig 17; paragraph [55]-[57]). Examiner’s note, examiner consider any plate shape which located on the opposite side of the display mounting member is the clamping plate)
Regarding claim 4, modified Ozolins further disclosed a reduced-friction element that is included between the clamping plate and the rotation bracket (paragraph [55]-[57]).
Regarding claim 5, modified Ozolins further disclosed a rotation stop member that is included on the rotation bracket and that is configured to limit the rotation of the rotation bracket relative to the offset bracket to a predefined arc length (paragraph [54]-[58] ).
Regarding claims 14-18, 20, The method steps recited in the claims are obviously(103) met by the device structure as taught by above discussed structure. 
With regard claims 6, 19 (see also the objection), the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the predefined arc length is ninety degrees. It would have been an obvious matter of design choice to have the predefined arc length is ninety degrees, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to modify the previous discussed structure with the current feature is to provide a specific rotation angle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841